Name: Commission Implementing Decision (EU) 2015/1765 of 30 September 2015 amending Annexes I and II to Decision 2004/558/EC as regards the infectious bovine rhinotracheitis-free status of the Federal State of Baden-WÃ ¼rttemberg of Germany and of the region Valle d'Aosta of Italy (notified under document C(2015) 6572) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: health;  regions of EU Member States;  agricultural policy;  trade policy;  agricultural activity;  means of agricultural production;  tariff policy
 Date Published: 2015-10-02

 2.10.2015 EN Official Journal of the European Union L 257/44 COMMISSION IMPLEMENTING DECISION (EU) 2015/1765 of 30 September 2015 amending Annexes I and II to Decision 2004/558/EC as regards the infectious bovine rhinotracheitis-free status of the Federal State of Baden-WÃ ¼rttemberg of Germany and of the region Valle d'Aosta of Italy (notified under document C(2015) 6572) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Article 9(2) and 10(2) thereof, Whereas: (1) Directive 64/432/EEC lays down rules for trade within the Union in bovine animals. Article 9 thereof provides that a Member State which has a compulsory national control programme for one of the contagious diseases listed in Annex E(II) thereto, may submit its programme to the Commission for approval. That list includes infectious bovine rhinotracheitis. Infectious bovine rhinotracheitis is the description of the most prominent clinical signs of the infection with the bovine herpesvirus type 1 (BHV1). Article 9 of Directive 64/432/EEC also provides for the definition of the additional guarantees which may be required in intra-Union trade. (2) In addition, Article 10 of Directive 64/432/EEC provides that where a Member State considers that its territory or part thereof is free from one of the diseases listed in Annex E(II) to that Directive, it is to present appropriate supporting documentation to the Commission. That Article also provides for the definition of the additional guarantees which may be required in intra-Union trade. (3) Commission Decision 2004/558/EC (2) approves the programmes for the control and eradication of BHV1 presented by the Member States listed in Annex I thereto for the regions listed in that Annex and for which additional guarantees apply in accordance with Article 9 of Directive 64/432/EEC. (4) In addition, Annex II to Decision 2004/558/EC lists the regions of the Member States that are considered free of BHV1 and to which additional guarantees apply in accordance with Article 10 of Directive 64/432/EEC. (5) All regions of Germany, with the exception of the Federal States of Bavaria, Thuringia, Saxony, Saxony-Anhalt, Brandenburg, Berlin and Mecklenburg-Western Pomerania are currently listed in Annex I to Decision 2004/558/EC. Those Federal States are free of BHV1 and are therefore listed in Annex II to that Decision. (6) Germany has submitted to the Commission supporting documentation for the Federal State of Baden-WÃ ¼rttemberg to be considered free of BHV1 and for the additional guarantees in accordance with Article 10 of Directive 64/432/EEC. (7) Following the evaluation of the supporting documentation submitted by Germany, the Federal State of Baden-WÃ ¼rttemberg should no longer be listed in Annex I to Decision 2004/558/EC, but instead be listed in Annex II thereto and the application of the additional guarantees in accordance with Article 10 of Directive 64/432/EEC should be extended to it. Annexes I and II to Decision 2004/558/EC should therefore be amended accordingly. (8) The region Valle d'Aosta in Italy is currently listed in Annex I to Decision 2004/558/EC. (9) Italy has submitted to the Commission supporting documentation for the region Valle d'Aosta to be considered free of BHV1 and for the additional guarantees in accordance with Article 10 of Directive 64/432/EEC. (10) Following the evaluation of the supporting documentation submitted by Italy, the region Valle d'Aosta should no longer be listed in Annex I to Decision 2004/558/EC, but instead be listed in Annex II thereto and the application of the additional guarantees in accordance with Article 10 of Directive 64/432/EEC should be extended to it. Annexes I and II to Decision 2004/558/EC should therefore be amended accordingly. (11) Decision 2004/558/EC should therefore be amended accordingly. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2004/558/EC are replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 September 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) Commission Decision 2004/558/EC of 15 July 2004 implementing Council Directive 64/432/EEC as regards additional guarantees for intra-Community trade in bovine animals relating to infectious bovine rhinotracheitis and the approval of the eradication programmes presented by certain Member States (OJ L 249, 23.7.2004, p. 20). ANNEX ANNEX I Member States Regions of Member States to which the additional guarantees for infectious bovine rhinotracheitis apply in accordance with Article 9 of Directive 64/432/EEC Belgium All regions Czech Republic All regions Germany The Federal States of: Bremen Hamburg Hesse Lower Saxony North Rhine-Westphalia Rhineland-Palatinate Saarland Schleswig-Holstein Italy Region Friuli-Venezia Giulia Autonomous Province of Trento ANNEX II Member States Regions of Member States to which the additional guarantees for infectious bovine rhinotracheitis apply in accordance with Article 10 of Directive 64/432/EEC Denmark All regions Germany The Federal States of: Baden-WÃ ¼rttemberg Bavaria Berlin Brandenburg Mecklenburg-Western Pomerania Saxony Saxony-Anhalt Thuringia Italy Region Valle d'Aosta Autonomous Province of Bolzano Austria All regions Finland All regions Sweden All regions